UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report(Date of earliest event reported):May 21, 2014 RVUE HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA (State or Other Jurisdiction of Incorporation) 000-54348 94-3461079 (Commission File Number) (IRS Employer Identification No.) 275 North York Street, Elmhurst, Illinois 60126 (Address of Principal Executive Offices)(Zip Code) (312) 361-3368 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective May 21, 2014, rVue Holdings, Inc. (the “Company”) appointed Raymond J.Roman as a member of its Board of Directors (the “Board”). At this time, the Company has not determined to which committees of the Board Mr. Roman will be named. Mr. Roman has not been involved in any transaction with the Company that would require disclosure under Item 404(a) of the Regulation S-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RVUE HOLDINGS, INC. Dated:May 28, 2014 By: /s/ Mark Pacchini Mark Pacchini Chief Executive Officer 3
